Citation Nr: 0005256	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-40 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for peripheral neuropathy.  He filed a timely notice of 
disagreement, initiating this appeal.  

This appeal was originally presented to the Board in April 
1998, at which time it was remanded for additional medical 
development.  It has now been returned to the Board.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran seeks service connection for peripheral 
neuropathy, which he claims is either secondary to Agent 
Orange exposure, or secondary to his service connected post-
operative residuals of a herniated nucleus pulpous.  When 
this claim was initially presented to the Board in April 
1998, it was remanded for a medical examination and opinion 
regarding the etiology of the veteran's claimed disability.  
Of record was an August 1997 VA neurological examination 
report in which the examiner concluded the veteran's sensory 
loss "may be from toxic exposure."  The U. S. Court of 
Appeals for Veterans Claims (Court) has previously stated 
that medical opinions expressed in terms of "may" 
inherently imply "may not," and are, therefore, 
speculative.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see 
also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  For 
this reason, a remand was ordered by the Board, so that a 
more conclusive medical opinion could be obtained; because 
the question at issue was of a medical nature, it was beyond 
the Board's expertise, and required expert medical evidence.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

In response to the Board's remand, the RO sent the veteran to 
a private contract examination provider.  After evaluating 
the veteran and reviewing his medical history, the examiner 
concluded, regarding the veteran's claimed neurological 
disability, that "there may be some involvement of Agent 
Orange."  This language, especially the use of the word 
"may," is of just the sort found to be speculative by the 
Court, and which served as the basis of the Board's April 
1998 remand order.  In the April 1998 remand, the Board 
requested the examiner to determine if it was "as likely as 
not" the veteran's peripheral neuropathy was due to or the 
result of Agent Orange exposure; this question was not 
addressed by the examiner in the terms specified by the 
Board.  In the Stegall case, the Court held that "a remand by 
. . . the Board confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders."  Id. at 271.  As such, this appeal must be remanded 
for a second time to obtain a definitive medical opinion on 
the etiology of the veteran's claimed peripheral neuropathy.  

In light of the above, this claim is remanded for the 
following additional development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.  

3.  The veteran should be afforded a VA 
neurological examination in order to 
determine the extent and etiology of any 
current peripheral neuropathy of the 
upper extremities.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  All studies deemed 
appropriate by the examiner should be 
conducted.  The examiner should state 
whether peripheral neuropathy of the 
upper extremities is currently present, 
and if it is at least as likely as not 
that such a current disability is due to 
or the result of either the veteran's 
service connected residuals of a 
herniated nucleus pulposus or exposure to 
Agent Orange while serving in Vietnam 
during the war.  A medical basis should 
be provided for all opinions expressed.  

4.  After completion of all requested 
development, the RO should review the 
medical examination and confirm full 
compliance with the Board's instructions.  
If full compliance has not been obtained, 
appropriate corrective action should be 
undertaken.  Thereafter, the veteran's 
claim should be reviewed in light of all 
additional evidence added to the record.  
If the actions taken remain adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


